Title: To Benjamin Franklin from Nicolas-Joseph Hüllmandel, 22 July 1782
From: Hüllmandel, Nicolas-Joseph
To: Franklin, Benjamin


Monsieur
Paris ce 22 Juillet 1782.
Le Pere d’un de mes amis croit avoir fait une découverte en Phisique qui Seroit très importante, il a chargé Son fils de la Soumettre au jugement de la Personne la plus éclairée et Surtout de celle qui l’est assés pour ne pas se laisser aveugler par les prestiges des Sistêmes. C’est vous Monsieur qui avés cet amour de la verité, c’est vous qu’il desire pour juge. Il n’a pas le bonneur de vous connoitre, Son fils Sait que vous avés eu la bonté de me recevoir quelques fois, cet avantage ne suffiroit pas pour m’encourager à une demande indiscrette s’il n’étoit question que de moi; mais l’interest d’un ami m’éxite à vous demander la faveur d’une demi heure ou une heure d’entretien pour lui. J’aurai l’honneur de vous le présenter au jour et à l’heure que vous daignerai nous accorder et nous indiquer.
Si la découverte est réelle, Si elle peut être aussi utile que les experiences ont paru le prouver vous ne me reprocherai pas Monsieur de vous avoir dérobé un tems précieux. Si vous n’en êtes pas complettement Satisfait vous aurai du moins consolé par votre complaisance un vieillard de quatrevingts ans qui a passé Sa vie en recherches intéressantes et qui n’a de confiance qu’en vos Lumieres.
Cette grace particuliere me remplira de reconnoissance et me prouvera que vous avés la bonté d’agréer le respect avec lequel j’ai l’honneur d’être Monsieur Votre très humble et très obeissant Serviteur
HÜLLMANDEL
 
Notation: Hulmandel 22. Juillet 1782.
